Citation Nr: 1602602	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right hip.
	
3.  Entitlement to an increased evaluation for degenerative arthritis of the lumbar spine, evaluated as noncompensably disabling prior to July 12, 2011, and 20 percent disabling thereafter.

4.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2009, April 2010, and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran claims he has a psychiatric disability, including PTSD, as a result of an in-service head on collision.  The in-service automobile accident is corroborated by the Veteran's service treatment records (STRs).  However, an October 2009 PTSD screen and October 2013 VA PTSD examination do not reflect consideration of this in-service stressor.  Accordingly, an addendum opinion is required.

Further, the Board notes that STRs indicate that the Veteran suffered a right hip injury as a result of the in-service automobile accident.  The Veteran is service-connected for degenerative arthritis of the right hip.  Post-service mental health treatment records note that the Veteran self-medicated with alcohol and drugs following service to deal with his chronic pain due to his injuries.  The record reflects ongoing diagnoses of dysthymia.  The record suggests that the Veteran's psychiatric disability may be secondary to his orthopedic disabilities, including his service-connected ones.  The RO has not developed or adjudicated this aspect of the Veteran's claim.  The VA must provide notice to the Veteran of the evidence necessary to substantiate a claim seeking service connection caused or aggravated by another service-connected disability.  See 38 C.F.R. 3.310.  An additional VA examination should be accomplished to determine the nature and etiology of any psychiatric disability present.

Regarding the Veteran's claims for increased evaluation for degenerative arthritis of right hip and radiculopathy, right lower extremity, additional medical evidence has been associated with the claims file following the April 2011 statement of the case.  This evidence includes ongoing treatment records from April 2011.  Regarding the Veteran's claim for degenerative arthritis of the lumbar spine, the Veteran was last afforded a VA examination in October 2011.  It is claimed that pertinent disability has increased in severity since the most recent examinations.  

Accordingly, these matters are REMANDED for the following actions:

1.  Send the Veteran a letter providing all required notice in response to the claim for service connection for psychiatric disability other than PTSD, to include notice with respect to service connection on a secondary basis.

2.  Afford the Veteran another VA psychiatric examination to determine the nature and etiology of any psychiatric disability present.  Forward the claims file, for review and notation to the effect that record review took place must be included in the examiner's report.  All necessary testing should be accomplished.  

The examiner should indicate whether it is as likely as not (50 percent probability or greater) that the Veteran has PTSD in accordance with DSM related to his inservice motor vehicle accident.  For any psychiatric disability other than PTSD, the examiner should indicate whether it is as likely as not that it had its onset in service; or, is otherwise related to service; or, was either caused or aggravated by a service-connected disability.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. In so opining, the examiner must address the Veteran's in-service automobile accident.

The examination report must include a complete rationale for all opinions expressed.  If the examiner(s) feels that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner(s) does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA orthopedic and neurologic examinations to address the current severity of degenerative arthritis of the right hip and lumbar spine, including radiculopathy of the right lower extremity.  The examiner should note all relevant pathology, including any disabling effects.  All indicated tests, to include range of motion studies conducted using a goniometer or other standard range of motion measurement device, and neurological studies, should be completed. The examiner should specifically discuss any additional functional loss or limitations due to pain as well as any other factor, including, but not limited to, incoordination, fatigability, weakness, or decreased strength, speed, or endurance.

3.  After completing all indicated development, as well as any development deemed necessary as a result of completing the instructions of the previous two paragraphs, readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be furnished, to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

